Citation Nr: 1047829	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right ankle 
condition.

5.  Entitlement to service connection for a left ankle condition.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  
He also reported additional service with the U.S. Army Reserves 
from November 1981 to August 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied the Veteran's claims for service connection for a back 
condition, right and left knee conditions, and right and left 
ankle conditions.

In July 2009 the Veteran testified at a hearing held before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of that hearing has been associated with the claims file.

Thereafter, in September 2009, the Board remanded the case for 
additional evidentiary development.  Regrettably, however, not 
all requested development was accomplished.  Consequently, the 
appeal must once again be remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.









REMAND

In the September 2009 remand, the Board directed that the RO/AMC 
request and obtain the Veteran's service personnel and treatment 
records associated with his Reserve service from November 1981 
until July 2003.  Pursuant to that request, the Veteran's service 
personnel records were obtained and associated with the claim 
file.  Unfortunately, however, his service treatment records 
remain outstanding.  These records are essential to his claims 
because he has alleged that was treated for problems associated 
with his back, ankles, and knees during his Reserve service.  
Therefore, another attempt should be made to obtain these 
outstanding records.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 
3.159(e)(1).

The September 2009 remand pointed out that the RO had made 
several unsuccessful attempts to obtain the Veteran's service 
treatment records associated with his Reserve service.  In an 
April 2005 letter, the Veteran's former Reserve Unit indicated 
that they had no records pertaining to the Veteran.  Indeed, the 
Board noted in September 2009 that since the Veteran retired from 
the Reserves in August 2003, his former Reserve Unit was not an 
appropriate location to request his records.  In April 2005, the 
RO then requested the Veteran's Reserve records from the Records 
Management Center, which also indicated that they had no records 
pertaining to the Veteran at that time.

A May 2005 email to the RO indicated that the requested Official 
Military Personnel File (OMPF) through VA's Personnel Information 
Exchange System (PIES) was reformatted by the Defense Personnel 
Records Imaging System (DPRIS) for automated processing by the 
specified Military Service OMPF records management system.  The 
email further states: "Retrieved OMPF source document images have 
been returned to PIES and will be ready for viewing from within 
the PIES Application within 24 hours."  The Board then pointed 
out in its September 2009 remand that apparently the Veteran's 
service treatment records concerning his Reserve service were 
temporarily unavailable but have been returned to PIES and were 
now accessible.

The RO, however, made no further attempt to obtain the Veteran's 
Reserve records via PIES.  Instead, the RO requested the 
Veteran's records via DPRIS, which only produced a report from 
his reenlistment physical.  The Board therefore remanded the case 
in September 2009 so that the RO/AMC could obtain the Veteran's 
service treatment records from November 1981 to August 2003.

Following the September 2009 remand, in November 2009 the RO 
requested the Veteran's service treatment records from the U.S. 
Army Human Resources Command, as well as from the U.S. Army 
Reserves.  But neither request produced any service treatment 
records.  In correspondence dated in December 2009, however, the 
U.S. Army Human Resources Command indicted that, for all 
information on medical records, all written inquires should be 
sent to "Dept of Veterans Affairs, (RMC) P.O. Box 5020, St. 
Louis, MO  63115-0020.  

However, no further attempt to obtain these records was made via 
the RMC or any other agency, as suggested by the U.S. Army Human 
Resources Command.  It thus appears that another remand is 
required in order to obtain the Veteran's service treatment 
records from his service with the U.S. Army Reserves.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a 
remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army Reserve Personnel 
Center, the Records Management Center (RMC), 
and any other appropriate location to request 
the complete service treatment records for 
all periods of the Veteran's Reserve service.  
As set forth in 38 U.S.C.A. § 5103A(b)(3) and 
38 C.F.R. § 3.159(c)(2), please continue 
efforts to locate such records from the 
appropriate sources until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those records 
would be futile.  If no such service 
treatment records can be found, or if they 
have been destroyed, ask for specific 
documented confirmation of that fact.

2.  If it is reasonably certain these records 
do not exist or that any further efforts to 
obtain them would be futile, provide the 
Veteran an explanation of how service records 
are maintained, why the search that was 
undertaken constitutes a reasonably 
exhaustive search, and why further efforts 
are not justified.

3.  Then readjudicate the claims in light of 
any additional evidence.  If any claim is not 
granted to the Veteran's satisfaction, send 
him a Supplemental Statement of the Case and 
give him an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


